 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9   SCOTT JOHNSON,                                   ) Case No.: 2:18-cv-02473-MCE-CKD
                                                      )
10               Plaintiff,                           )
                                                      ) ORDER
        v.                                            )
11
                                                      )
     PRB MANAGEMENT, LLC, a California                )
12   Limited Liability Company; and Does 1-10,
                                                      )
13               Defendants.                          )
                                                      )
14                                                    )

15
16           Pursuant to the parties’ Joint Notice of Settlement (ECF No. 8), the Court hereby vacates

17   all currently set dates, with the expectation that the parties will file a Joint Stipulation for

18   Dismissal within 60-days of the filing date of this Order. The Court sets a Status Conference

19   for January 24, 2019 at 11:00 a.m., at which the parties, by and through their attorneys of

20   record, shall show cause why this case is not dismissed. If this case is dismissed prior to this

21   hearing, the hearing will be automatically vacated and no appearance shall be required.

22           IT IS SO ORDERED.

23   Dated: November 19, 2018

24
25
26
27
28


     Order                                            -1-                  2:18-cv-02473-MCE-CKD
